DETAILED ACTION
The examiner for your application in the USPTO has changed. Examiner Ali Saeed can be reached at 571-272-2371.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Action/Claims
The new examiner of record, Ali Saeed acknowledges receipt of remarks filed on 04/8/2022.  Claims 1-6 and 10-17 filed on 04/8/2022 are pending in the application. Claims 12-17 have been withdrawn. Claims 7-9 have been cancelled. Claims 1, 4, 5, and 10 have been amended. Accordingly, claims 1-6 and 10-11 are currently under examination. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 

Withdrawn Objections/Rejections
Applicant’s arguments, filed 4/8/2022, with respect to objection to specification have been fully considered. The objection with regards to the correct spelling of “Synergen GA” and the use of the term “Liberty 280 SL” which is a trade name has been withdrawn because applicant have amended the specification to provide correct spelling of “Synergen GA” and the specification provide the term “Liberty 280 SL” which is accompanied by the generic terminology. However, the term “Synergen GA” is not accompanied by the generic terminology in the amended specification and applicant in the response have not pointed where in the specification the generic terminology of the term “Synergen GA” can be found. Thus, the objection to specification with regards to the use of the term “Synergen GA” is maintained.  
Applicant’s arguments, filed 4/8/2022, with respect to claim 4 objection have been fully considered and are persuasive. The previous claim objection has been withdrawn because applicant have amended the claim and added an ending period (.) at the end of the claim. 
Applicant’s arguments, filed 4/8/2022, with respect to the written description rejection have been fully considered and are persuasive. The previous written description rejection has been withdrawn because applicant have amended the claims to delete “derivatives”, which lacked written description.   
Applicant’s arguments, filed 4/8/2022, with respect to the indefiniteness rejection have been fully considered and are persuasive. The previous indefiniteness rejection has been withdrawn because applicant have amended the claims to fix the issues which previously rendered the claims indefinite. 
Applicant’s arguments, filed 4/8/2022, with respect to the 102 anticipatory rejection over Bhoge et. al. as evidenced by Tyagi et al. have been fully considered and are persuasive. The 102 rejection over Bhoge et al. has been withdrawn because, as shown by the applicant in the remarks filed 4/8/2022, the claimed tertiary amine is different from the tertiary amine oxides taught by Bhoge since the oxides of tertiary amine include an N-O bond and a tertiary amine does not include this N-O bond. The examiner notes that the claim language recites tertiary dimethyl alkylamine having alkyl groups of 8 to 20 carbon atoms (see claim 1 and 5) and “having” is interpreted as “consisting” of because applicant argued that tertiary amine is different from the tertiary amine oxides taught by Bhoge because the oxides of tertiary amine include an N-O bond, which suggest that the claimed tertiary amines consist of alkyl groups of 8-20 carbon atoms, which excludes a tertiary amine oxides because the oxide of tertiary amine include N-O bond. 
Applicant’s arguments, filed 4/8/2022, with respect to the 102 anticipatory rejection over Killick et al. of claims 1-8 have been fully considered and are persuasive. The 102 rejection over Killick et al. has been withdrawn because independent claims 1 and 5, as amended, now require at least two tertiary dimethyl alkylamines, which is not anticipated by Killick et al.   
In interest of compact prosecution, the previous 103 rejection of claims 1-11 over Killick in view of Agbaje has been withdrawn because the 103 rejection of claim 1-11 over Agbaje in view of Killick utilizes the same references as the 103 rejection over Killick in view of Agbaje. 
The double patenting rejection over U.S Patent No. 10,888,095 B2 to Bhoge et al. is also withdrawn because ‘095 patent claims tertiary amine oxides and not tertiary amine. As discussed supra, in the recitation tertiary dimethyl alkylamine having alkyl groups of 8 to 20 carbon atoms in claims 1 and 5, “having” is interpreted as “consisting” of, which excludes a tertiary amine oxides because the oxide of tertiary amine include N-O bond.   

New/Maintained Claim Objection(s) / Rejection(s)
Objection to Specification
The specification filed on 4/8/2022 is objected to because of the following informalities:
(1)	At page 19, Examples 14 and 15, the use of the term “Synergen GA”, which is a trade name or a mark used in commerce, has been noted in this application.
The terms should be accompanied by the generic terminology; furthermore the term should be “capitalized” wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Appropriate correction is required. 


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(1)	Claims 1-6 and 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over of AGBAJE et al. (AU 2005221166 B2) in view of KILLICK et al. (U.S. PG-Pub. No. 2006/0094602 A1).
Applicants Claim
Applicants claim a herbicidal intermixture or composition comprising:
(a)	an electrolytic herbicide or a phosphinic acid herbicide (i.e. glyphosate or glufosinate); and
(b)	a multipart amine component; 
wherein the composition also comprises: (c) one or more organic solvent and water;
wherein the multipart amine component comprises at least one tertiary amine having an alkyl group of at least 8 carbon atoms or 10-20 carbon atoms;
wherein the phosphinic acid herbicide and the multipart amine component in a ratio of from about 1:1.5 to about 1.5:1.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
	For claims 1 and 3, AGBAJE teaches an aqueous herbicidal composition comprising:
(a)	glyphosate; and
(b)	a surfactant component in solution comprising one or more surfactant, i.e. a first surfactant component, e.g. a tertiary alkylamine of formula (1), and a second surfactant component, e.g. an amine of formula (12), wherein they have the structures as follows (see: [0009]; [0032] & [0035]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. 
As such, the “glyphosate” reads on the “electrolytic herbicide is a glyphosate” as claimed; and the above “first and second surfactant components” read on the multipart amine component as claimed.
	For claim 2, AGBAJE teaches the herbicidal composition is diluted with water (see: [0012], line 1-5).
	For claims 5-6, AGBAJE teaches the aqueous herbicidal composition, as set forth above, comprising:
(a)	the glyphosate;
(b)	the surfactant component in solution comprising one or more surfactant, i.e. the first surfactant component, e.g. a tertiary alkylamine of formula (1), as follows:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(c)	water; and
(d)	other components, i.e. organic solvents, to enhance stability and to increase solubility or dispersability of the surfactants in the aqueous carrier thus enabling the formulation of robust concentrates exhibiting enhanced thermal and pH stability, reduced viscosity, and high glyphosate loading (see: [0009]; [0032] & [0042]).
As such, the “glyphosate” reads on the “phosphinic acid herbicide is a glyphosate” as claimed; and the above first (formula 1) and second (formula 12) surfactant components read on the multipart amine component as claimed.
AGBAJE teaches that the aqueous herbicidal composition can comprise an additional amine compound, i.e. a C4 to C16-alkylamine compound having the Formula (12) as follows, as second surfactant component to greatly enhance the compatibility of the glyphosate salts with surfactants that otherwise exhibit low or marginal compatibility at a given glyphosate loading:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	As such, the above tertiary alkylamine of Formula (12) reads on the second “tertiary dimethyl alkylamine having an alkyl group of 8 o 20 carbon atoms” as claimed.
With respect to the recitation of claim 10 “wherein at least one dimethyl alkylamine is present at least in an amount about 50% by weight of the multipart amine component”, AGBAJE teaches that the first surfactant component, e.g. tertiary alkylamine Formula (1), and the second surfactant component, e.g. tertiary alkylamine Formula (12), are present in a weight ratio, i.e. about 1:1 (or 50/50%wt.) (see: page 91, reference claim 18).  As such, it reads on the “at least one tertiary dimethyl alkylamine is present in an amount of about 50 % by weight of the multipart amine component” as claimed.
For claim 11, AGBAJE teaches that the ratio of glyphosate to the surfactant is typically in the range, e.g. about 1:1 (see: [0036], line 1-3).  This reads on the ratio of the phosphinic acid herbicide and the multipart amine component as claimed.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	AGBAJE teaches the aqueous herbicidal composition, which can comprise glyphosate, one or more surfactant components, e.g. the tertiary alkyl amine Formulas (1) and (12), organic solvents and water, as those recited in instant claims 1 and 5, wherein the “glyphosate” reads on the “electrolytic herbicide” of claim 1.  However, AGBAJE does not teach other herbicides, i.e. glufosinate, as recited in instant claim 4.  The deficiency is suggested by KILLICK et al.
KILLICK teaches an adjuvant composition, which is for use with agrochemical in water, comprising an organic amine, i.e. a tertiary dimethylamine of the structure (CH3)2N-R, wherein R contains an alkyl group having at least 8 carbon atoms or mixtures thereof (see: page 6, reference claims 1 and 5).
KILLICK also teaches that the adjuvant composition combined with herbicides, i.e. glyphosate and glufosinate, can significantly increase herbicidal efficacy when compared with no adjuvant is added (see: [0058-0062] & [0067-0069]).  As such, the “glufosinate” taught in KILLICK reads on the “phosphinic acid herbicide is glufosinate” as recited in instant claim 4.

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
AGBAJE and KILLICK combined provides the teaching and suggestion of the aqueous herbicidal composition comprising glyphosate or glufosinate, one or more surfactant components, e.g. tertiary alkyl amine Formulas (1) and (12), organic solvents and water as those presently claimed.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to follow the teaching of AGBAJE to produce an aqueous herbicidal composition comprising the desirable ingredients as those presently claimed because AGBAJE teaches that, in addition to the glyphosate active and surfactant components, the addition of the organic solvents in the aqueous herbicidal composition can enhance stability and increase solubility or dispersibility of the surfactants in the aqueous carrier thus enabling the formulation of robust concentrates exhibiting enhanced thermal and pH stability, reduced viscosity, and high glyphosate loading.
It also would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine AGBAJE’s aqueous herbicidal composition with KILLICK’s composition to arrive at the instantly claimed aqueous herbicidal composition because KILLICK teaches that the adjuvant composition comprising the similar organic amine as those taught in AGBAJE (i.e. a tertiary dimethylamine having the structure (CH3)2N-R, wherein R contains an alkyl group having at least 8 carbon atoms) is desirable for agrochemicals, such as glyphosate and glufosinate herbicides, and the adjuvant composition when is added either to glyphosate or glufosinate, it significantly increased glyphosate and glufosinate herbicidal efficacy, as compared with no adjuvant is added.  Therefore, one ordinary skilled in the art would have recognized that the herbicidal efficacy of glyphosate and glufosinate can be increased or improved in the presence of the tertiary amine compounds as adjuvants.
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments filed 4/8/2022, with respect to the 103 rejection over Agbaje et al. in view of Killick have been fully considered but they are not persuasive.
Applicant in the remarks pointed to para 0014 of Agbaje and argued that in Agbaje advantage of suitable surfactant is indicated as “for number of reasons” indicating that no specific end result is imparted by the specific use of a single surfactant. 
In response, firstly, Agbaje in para 0014 discloses “herbicidal compositions containing glyphosate or a derivative thereof an auxin herbicide or a derivative thereof and a suitable surfactant, that are advantageous for a number of reasons, including early visual symptoms of plant treatment, rapid uptake by the target plant, and control of a broad spectrum of plant species, as well as enhanced, more consistent control of unwanted plants”, thus Agbaje discloses end result benefits such as enhanced control of unwanted plants. Also, as discussed in the 103 rejections above, Agbaje teaches including at least one surfactant (para 0008) and exemplifies using two surfactants in the claimed embodiment (see: claim 18). Thus, applicant’s argument that no specific end result is imparted by the specific use of a single surfactant is not persuasive because it clearly requires adding surfactants in the composition. 
 Applicant further argued that the list of surfactants disclosed in Agbaje includes thousands of surfactants and their combinations, from which to arrive at the multipart amine components of the present claims is impossible. 
In response, as discussed in the 103 rejection above, Agbaje teaches including one or more surfactants in the composition and also exemplifies using two surfactants in the claimed embodiment (see: Para 0008 and claim 18). It would have been obvious to one of ordinary skill in the art to try and substitute the disclosed surfactant as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Thus, even if there is a large number of surfactants disclosed in Agbaje, absence a criticality of the claimed multipart amine component, a prima facie case of obviousness exists to select the amine based surfactant disclosed by Agbaje. 
With respect to the tertiary amine of formula (1) and tertiary amine of formula (12) disclosed in Agbaje, applicant argued that the Markush structures cover a large number of variations and effect of each and every variant is unable to predict for a person skilled in the art. Also, pointing to formulas 2-3 and 6 in Agbaje, applicant argued that the reference teaches those as including hydroxyalkyl group (formula 2-3) and amine oxide (formula 6).   
In response, Agbaje teaches the tertiary amine of formula (1) and tertiary amine of formula (12) as follows:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The tertiary amine disclosed by Agbaje reads on the tertiary amine recited in the instant claims and while Agbaje discloses Markush structures which cover number of variations, absence a criticality of the claimed multipart amine component, a prima facie case of obviousness exists to select the claimed tertiary amine as the surfactant disclosed by Agbaje. The prior art clearly teaches the claimed tertiary amine component which can be included as the surfactant. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Applicant pointed to para 0038 of Agbaje and argued that in Agbaje secondary or tertiary amine having formula (1) has been indicated as to use in addition to a first surfactant thereby implying that using such amines alone is not sufficient to get the desired results. 
 In response, Agbaje in para 0038 refers to the first surfactant components which are previously desclosed in the reference. Particularly, in para 0032 and 0035, Agbaje discloses the tertiary amine having formula (1) and formula (12) and in para 0038, Agbaje discloses the second surfactant which can also be a tertiary amine of formula (1) and formula (12). Thus, Agbaje does not appear to suggest that such amines cannot be used by themselves as the surfactant component. Additionally, the instant claims recite a transitional phrase “comprising” which does not exclude other components in the composition. 
	Further, applicant argued that Killick discloses a carrier including organic amine which form complex with boric acid and an organic carboxylic acid. It was argued that since Agbaje requires the organic amine to function as a surfactant and Killick requires that the organic amine is combined with both boric acid and an organic carboxylic acid, there is no motivation to combine these references to provide the instant claims. 
In response, Killick is utilized because Agbaje does not teach the composition comprising glufosinate as a herbicide. KILLICK teaches an adjuvant composition, which is for use with agrochemical in water, comprising an organic amine, i.e. a tertiary dimethylamine of the structure (CH3)2N-R, wherein R contains an alkyl group having at least 8 carbon atoms or mixtures thereof (see: page 6, reference claims 1 and 5). KILLICK also teaches that the adjuvant composition combined with herbicides, i.e. glyphosate and glufosinate, can significantly increase herbicidal efficacy when compared with no adjuvant is added (see: [0058-0062] & [0067-0069]). Agbaje teaches additional herbicides can be included in the composition of the invention (Para 0043). Thus, it would have been obvious to one skilled in the art to include glufosinate as an additional herbicide in the composition of Agbaje because both Killick and Agbaje teach inclusion of an organic amine component and Killick teaches the composition comprising an organic amine component significantly increased glyphosate and glufosinate herbicidal efficacy. Since Agbaje allows including additional herbicides in the composition, one would have been motivated to include glufosinate because Killick’s teachings that in presence of organic amine, the efficacy of glufosinate would be enhanced. Moreover, the instant claims use the transitional phrase “comprising” and this does not exclude there being additional components such as boric acid and organic carboxylic acid. Thus, applicants arguments are not persuasive at this time. 
It was also argued that Applicant has unexpectedly shown that the use of at least two tertiary dimethyl alkylamines having alkyl groups of 8 to 20 carbon atoms unexpectedly provides a glufosinate formulation that is stable and bioefficacious.
In response, the applicant did not point to where in the instant specification these unexpected results can be found and the examiner also could not find examples which show there being at least two tertiary amines as claimed and such a composition having unexpected results. Thus, applicant’s claim of unexpected results is not persuasive at this time. 

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1)	Claims 1-6 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,925,280 B2 in view of AGBAJE et al. (AU 2005221166 B2).
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The instant claims are drawn to a herbicidal intermixture or composition comprising: (a) an electrolytic herbicide or a phosphinic acid herbicide (i.e. glufosinate); and (b) a multipart amine component, wherein the composition also comprises: (c) one or more organic solvent and water;
wherein the multipart amine component comprises at least two tertiary dimethyl alkylamine having an alkyl group of 8-20 carbon atoms;
wherein the phosphinic acid herbicide and the multipart amine component in a ratio of from about 1:1.5 to about 1.5:1.
The conflicting claims are drawn to a herbicidal composition comprising:
(a) glufosinate or a salt thereof, as active ingredient, which reads on the “electrolytic herbicide” or “phosphinic acid herbicide” of instant claims 1 and 3-6; and
(b) at least two surfactants, i.e. diamine or triamine compounds which read on the generic “multipart amine component” of instant claims 1 and 5.
The instant and conflicting claims differ in that: (1) the instant claims recite the multipart amine component comprises at least two tertiary dimethyl alkylamine having an alkyl group of 8-20 carbon atoms, whereas the conflicting claims recite the amine components are, e.g. diamine or triamine compounds, but do not contain an alkyl group having at least 8 carbon atoms.
The instant and conflicting claims also differ in that: (2) the instant claims 2 and 5 recite the intermixture or composition comprises water and organic solvent, whereas the conflicting claims do not recite those components.  The deficiencies of (1) and (2) are taught by the reference AGBAJE et al.
AGBAJE teaches an aqueous herbicidal composition comprising:
(a) glyphosate, and
(b) a surfactant component in solution comprising one or more surfactant, i.e. a first surfactant component, e.g. a tertiary alkylamine of formula (1), as follows:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(c)	water; and
(d)	other components, i.e. organic solvents, to enhance stability and to increase solubility or dispersability of the surfactants in the aqueous carrier thus enabling the formulation of robust concentrates exhibiting enhanced thermal and pH stability, reduced viscosity, and high glyphosate loading (see: [0009]; [0032] & [0042]).
As such, AGBAJE’s teaching reads on the “aqueous” form of the herbicidal composition that comprises water and organic solvents as recited in instant claims 2 and 5.
Further, the “tertiary alkylamine Formula (1)” taught in AGBAJE reads on the multipart amine component comprises tertiary dimethyl alkylamine having an alkyl group of 8-20 carbon atoms as recited in the instant claims. 
AGBAJE also teaches that the aqueous herbicidal composition comprises an additional amine compound, i.e. a C4 to C16-alkylamine compound having the Formula (12), as second surfactant component, as follows:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	As such, the additional “tertiary alkylamine of Formula (12)” reads on the second tertiary dimethyl alkylamine having an alkyl group of 8 to 20 carbon atoms as required in the instant claims.
With respect to the recitation in instant claim 10 “wherein at least one dimethyl alkylamine is present at least in an amount about 50% by weight of the multipart amine component”, AGBAJE teaches that the first surfactant component, e.g. tertiary alkylamine Formula (1), and the second surfactant component, e.g. tertiary alkylamine Formula (12), are present in a weight ratio, i.e. about 1:1 (or 50/50%wt.) (see: page 91, reference claim 18).  As such, it reads on the “at least one tertiary dimethyl alkylamine is present in an amount of about 50 % by weight of the multipart amine component”, as recited in instant claim 10.
AGBAJE teaches that the ratio of glyphosate to the surfactant is typically in the range, e.g. about 1:1 (see: [0036], line 1-3).  This reads on the ratio of the “phosphinic acid herbicide” and the “multipart amine component” as recited in instant claim 11.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the conflicting claims with the reference AGBAJE to produce an aqueous herbicidal composition, which can be obtained by dilution with water, comprising desirable ingredients, i.e. glyphosate or glufosinate as herbicide component; one or more surfactant components, i.e. the tertiary dimethyl alkylamine of Formulas (1) and (12) as discussed above, and other components, i.e. organic solvents, because AGBAJE teaches that, besides the glyphosate active, water and surfactant components, the addition of organic solvents in the aqueous herbicidal composition can enhance stability and increase solubility or dispersability of the surfactants in the aqueous carrier thus enabling the formulation of robust concentrates exhibiting enhanced thermal and pH stability, reduced viscosity, and high glyphosate loading.
Therefore, one of ordinary skill in the art at the time the claimed invention was made would have readily recognized that the conflicting claims 1-4 of U.S. Patent No. 10,925,280 B2, in combination with the reference AGBAJE, are obvious variants of the claims 1-6 and 10-11 in the instant application and therefore they are not patentability distinct.

Response to Arguments
Applicant's arguments filed 4/8/2022, with respect to the double rejection over U.S Patent No. 10,925,280 B2 have been fully considered but they are not persuasive. 
Applicant stated that they will defer responding to this rejection until present claims are allowable.
Since applicant did not present any substantial arguments against the rejection, the rejection is maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616